Exhibit 10.1

EXECUTION VERSION

GUARANTY

This GUARANTY dated as of April 20, 2016 (this “Guaranty”) is made by CRESTWOOD
EQUITY PARTNERS LP, a Delaware limited partnership (the “Guarantor”), in favor
of CON EDISON GAS PIPELINE AND STORAGE NORTHEAST, LLC, a New York limited
liability company (the “Beneficiary”).

RECITALS

WHEREAS, Crestwood Pipeline and Storage Northeast LLC, a Delaware limited
liability company (“Seller”), and the Beneficiary have entered into a
Contribution Agreement dated as of the date hereof (as the same may be further
amended, restated, modified or supplemented from time to time, the “CA”) in
connection with the formation of a joint venture (“Newco”) that will operate the
Contributed Entities (as defined in the CA);

WHEREAS, the CA contemplates that Seller will deliver, or cause to be delivered,
to the Beneficiary this Guaranty on the date hereof; and

WHEREAS, the Guarantor has agreed to guarantee for the benefit of the
Beneficiary certain payment obligations of Seller under the CA;

NOW THEREFORE, the Guarantor hereby agrees as follows:

Section 1. Definitions

Capitalized terms used but not defined in this Guaranty shall have the meanings
ascribed thereto in the CA.

Section 2. Guaranty.

(a) With effect as of the date hereof, the Guarantor hereby irrevocably and
unconditionally, but subject to Section 3 hereof, guarantees to the Beneficiary,
as primary obligor and not merely as surety, the payment by Seller of (i) its
indemnification obligations under Article IX of the CA, (ii) post-closing
adjustments under the CA, and (iii) in the event that the CA is terminated due
to breach by Seller, damages arising from such breach and termination, in all
cases to the extent such obligations accrue on or before the Termination Date,
as defined in Section 5 hereof (collectively, the “Guaranteed Obligations”).
Upon any failure by Seller to timely pay any Guaranteed Obligation, the
Guarantor hereby agrees subject to Section 3 hereof, that it will forthwith,
following written demand, pay or cause to be paid at the place and in the manner
specified in the CA, such Guaranteed Obligation; provided, however, that subject
to Section 5 hereof, any delay by the Beneficiary in giving such demand shall in
no event affect the Guarantor’s obligations under this Guaranty. This Guaranty
is a guaranty of payment and not merely a guaranty of collection.

(b) The obligations of Guarantor hereunder are independent of the obligations of
Seller under the CA. Guarantor agrees that Beneficiary may resort to the
Guarantor first and directly for payment of any of the Guaranteed Obligations
whether or not Beneficiary has proceeded against any other obligor principally
or secondarily liable for any Guaranteed



--------------------------------------------------------------------------------

Page     2

 

Obligations, including Seller, and whether or not Beneficiary has pursued or
exhausted any other remedy or security available to it. Beneficiary shall not be
obligated to file any claim relating to the Guaranteed Obligations, including
any claim in the event that Seller becomes subject to a bankruptcy, insolvency,
reorganization, liquidation or similar proceeding, and the failure of
Beneficiary to file any such claim shall not affect Guarantor’s obligations
hereunder. The liability of Guarantor hereunder is independent of any payment
received by Beneficiary in connection with the CA and is not affected or
impaired by (a) any partial payment by Seller or any other party acting under a
separate guaranty or payment obligation or (b) any indemnity agreement Seller
may have from any party. The liability of the Guarantor hereunder shall remain
unaffected by:

(i) any amendment or modification of the CA;

(ii) any change in the company existence (including its constitution, laws,
rules, regulations, or powers), structure, or ownership of Seller or the
Guarantor, or any insolvency, bankruptcy, reorganization, or other similar
proceeding affecting Seller or its assets;

(iii) the existence of any claim, set-off, or other rights which the Guarantor
may have at any time against Seller, Newco or the Beneficiary, whether in
connection herewith or in connection with any unrelated transaction; provided
that nothing herein shall prevent the assertion of any such claim by separate
suit or compulsory counterclaim;

(iv) the rendering of any judgment against Seller or any action to enforce the
same;

(v) any other act or omission that may or might in any manner or to any extent
vary the risk of the Guarantor or that may or might otherwise operate as a
discharge of the Guarantor as a matter of law or equity, other than (1) the
indefeasible payment in full in Dollars of all the Guaranteed Obligations, and
(2) as set forth in Section 3;

(vi) any bankruptcy or insolvency of Seller or any proceeding relating thereto;
and

(vii) any lack or limitation of status or of power or authority of Seller, or
any incapacity or disability of any signatory of Seller, or of any other
guarantor or obligor in respect of any Guaranteed Obligation, or any change
whatsoever in the objects, capital structure, or business of Seller.

(c) The Guarantor waives, to the maximum extent permitted by law, any defense
based upon (i) any amendment, modification or extension of the Guaranteed
Obligations; and (ii) any assertion or claim that the automatic stay provided by
11 U.S.C. §362 (arising upon the voluntary or involuntary bankruptcy proceeding
of Seller or any permitted assignee), or any other stay provided under any other
debtor relief law (whether statutory, common law, case law or otherwise) of any
jurisdiction whatsoever, now or hereafter in effect, which may be or become
applicable, shall operate or be interpreted to stay, interdict, condition,
reduce or inhibit the ability of the Beneficiary to enforce any rights, whether
now existing or hereafter acquired, which the Beneficiary may have against the
Guarantor.



--------------------------------------------------------------------------------

Page     3

 

(d) This Guaranty shall continue to be effective, or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any of the Guaranteed
Obligations is avoided, rescinded or must otherwise be restored or returned by
the Beneficiary or Newco to Seller or its representative or to any other
guarantor for any reason including as a result of any insolvency, bankruptcy or
reorganization proceeding with respect to Seller or the Guarantor, all as though
such payment had not been made.

(e) The Guarantor waives any and all notice of the creation, renewal, extension
or accrual of any of the Guaranteed Obligations and notice of or proof of
reliance by the Beneficiary upon this Guaranty or acceptance of this Guaranty;
the Guaranteed Obligations, and any of them, shall conclusively be deemed to
have been created, contracted, incurred, renewed, extended, amended or waived in
reliance upon this Guaranty, and all dealings between the Guarantor and the
Beneficiary shall likewise be conclusively presumed to have been had or
consummated in reliance upon this Guaranty. The Guarantor waives presentment,
diligence demand, notice to Seller, and protest of all instruments included in
or evidencing any of the Guaranteed Obligations and all other demands and
notices in connection with the CA or this Guaranty, except for the notice of
demand specified in Section 2(a), above.

(f) Guarantor shall be subrogated to all rights of Beneficiary against Seller in
respect of any amounts paid by Guarantor hereunder; provided that Guarantor
shall not be entitled to enforce or to receive any payments arising out of, or
based upon, such right of subrogation until all Guaranteed Obligations to
Beneficiary shall have been finally and irrevocably paid in full. If any
payments are received by Guarantor in violation of the preceding sentence, such
payments shall be received by such Guarantor as trustee for the Beneficiary and
shall be paid over to Beneficiary on account of the Guaranteed Obligations, but
without reducing or affecting in any manner the liability of Guarantor under the
other provisions of this Guaranty.

Section 3. Certain Limitations

Notwithstanding anything in Section 2 hereof to the contrary, the Guarantor’s
total liability under this Guaranty shall not exceed USD 122,875,000.00,
provided that Guarantor shall not be required pursuant to this Guaranty to pay
any Guaranteed Obligations to the extent the payment thereof is illegal.

Section 4. Representations and Warranties of the Guarantor

The Guarantor represents and warrants as follows:

(a) Organization and Authority; Binding Obligations. The Guarantor is a limited
partnership duly organized and validly existing under the laws of Delaware. It
is not subject to any current orders for winding up, or appointment of a
receiver or liquidator or to any notice of any proposed deregistration. The
Guarantor has all necessary power and authority to execute and deliver this
Guaranty, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. This Guaranty has been duly authorized,
executed and delivered by the Guarantor and constitutes the valid and binding
obligation of the Guarantor,



--------------------------------------------------------------------------------

Page     4

 

enforceable against the Guarantor in accordance with its terms, subject, as to
enforceability of remedies, to limitations imposed by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
enforcement of creditors’ rights generally and to general principles of equity.

(b) Non-Contravention; Consents. The execution and delivery by the Guarantor of
this Guaranty and the consummation of the transactions contemplated hereby do
not conflict with or result in a breach of the organizational documents of the
Guarantor, or any applicable law or regulation, or any order, writ, injunction
or decree of any court or governmental authority or agency, or any agreement or
instrument to which the Guarantor is a party or by which it is bound or to which
it is subject, or constitute a default under any such agreement or instrument.
All partnership consents required to authorize execution of this Guaranty have
been duly obtained.

(c) No Actions, Suits or Proceedings. There are no pending or, to the
Guarantor’s knowledge, threatened actions, suits or proceedings against the
Guarantor or affecting it or its properties before or by any court or
administrative agency which, if adversely determined, would materially adversely
affect its ability to perform its obligations under this Guaranty.

Section 5. Term and Termination.

This Guaranty shall expire upon the thirtieth (30th) day after the fourth
anniversary of the Initial Closing; provided that if the Second Closing occurs,
then for the covenants, agreements, representations and warranties of Seller
with respect to the transactions to be consummated at the Second Closing and all
matters pertaining to Crestwood Pipeline East or its assets, this Guaranty shall
expire upon the thirtieth (30th) day after the fourth anniversary of the Second
Closing; and provided that if there is no Initial Closing, this Guaranty shall
expire sixty (60) days after the termination of the CA (the “Termination Date”),
after which date no claim may be made against the Guarantor hereunder (but
without prejudice to any outstanding claim validly made against the Guarantor
hereunder prior to such date).

Section 6. Reservation of Defenses.

Without limiting the Guarantor’s own defenses and rights hereunder, the
Guarantor shall have the benefit of any setoffs, counterclaims, and defenses to
which Seller is entitled under the terms of the CA, which shall not include any
defenses arising out of the bankruptcy, insolvency, dissolution, liquidation, or
lack of power or authority of Seller.

Section 7. Miscellaneous.

(a) Notices. Unless otherwise expressly specified or permitted by the terms
hereof, all communications and notices provided for herein shall be in writing
or by a telecommunications device capable of creating a written record, and any
such notice shall become effective (i) upon personal delivery thereof,
including, without limitation, by overnight mail or courier service, (ii) in the
case of notice by mail, certified or registered, postage prepaid, return receipt
requested, upon receipt thereof, or (iii) in the case of notice by such a



--------------------------------------------------------------------------------

Page     5

 

telecommunications device, upon transmission thereof, provided such transmission
is promptly confirmed by either of the methods set forth in clauses (i) or
(ii) above, in each case addressed to the Guarantor at 700 Louisiana Street,
Suite 2550, Houston, Texas 77002, Attention: General Counsel, or at such other
address as may from time to time be designated by written notice. All notices to
the Beneficiary shall be mailed or delivered as provided in the CA.

(b) Governing Law; Jurisdiction.

(i) This Guaranty shall be governed by, and construed and enforced in accordance
with, the laws of the State of New York without regard to the conflict of laws
provisions thereof (other than New York General Obligations Law Section 5-1401).

(ii) The Guarantor hereby submits to the exclusive jurisdiction of the courts of
the State of New York sitting in New York City and the United States District
Court for the Southern District of New York, for the purposes of all legal
proceedings arising out of or relating to this Guaranty or the transactions
contemplated hereby. The Guarantor irrevocably waives, to the fullest extent
permitted by applicable law, any objection which it may now or hereafter have to
the laying of the venue of any such proceeding brought in such a court and any
claim that any such proceeding brought in such a court has been brought in an
inconvenient forum.

(c) Interpretation. The headings of the sections and other subdivisions of this
Guaranty are inserted for convenience only and shall not be deemed to constitute
a part hereof.

(d) Successors and Assigns. The Guarantor may not assign any of its obligations
under this Guaranty without the prior written consent of the Beneficiary. This
Guaranty shall be binding upon the Guarantor and its successors and permitted
assigns and shall inure to the benefit of, and shall be enforceable by, the
Beneficiary and its successors and permitted assigns.

(e) No Waiver; Amendments. No failure on the part of the Beneficiary to
exercise, and no course of dealing with respect to, and no delay in exercising,
any right, power, or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise by the Beneficiary of any right, power, or
remedy hereunder preclude any other or further exercise thereof or the exercise
of any other right, power, or remedy. The terms of this Guaranty may be waived,
altered, or amended only by an instrument in writing duly executed by the
Guarantor and the Beneficiary.

(f) Further Assurances. The Guarantor will promptly and duly execute and deliver
such further documents to make such further assurances for and take such further
action reasonably requested by the Beneficiary, all as may be reasonably
necessary to carry out more effectively the intent and purpose of this Guaranty.

(g) Counterparts. This Guaranty may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same instrument.



--------------------------------------------------------------------------------

Page     6

 

(h) Severability. If any provisions hereof or any application thereof is for any
reason held to be illegal, invalid, inoperative or unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (i) such provisions
and/or the application thereof shall be deemed to be effective and operative in
the manner and to the full extent permitted by law in such jurisdiction,
(ii) the other provisions hereof and the application thereof shall remain in
full force and effect in such jurisdiction, and (iii) the invalidity,
illegality, inoperativability or unenforceability of any provision hereof or the
application thereof in any jurisdiction shall not affect the validity, legality,
operativability or enforceability of such provision or the application thereof
in any other applicable jurisdiction.

(i) Waiver of Jury Trial. EACH OF GUARANTOR AND THE BENEFICIARY HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY.

(j) Entire Agreement. The terms and conditions set forth herein constitute the
complete statement of the agreement between the Guarantor and the Beneficiary
relating to the subject matter hereof. No prior parol evidence may be introduced
or considered at any judicial or arbitration proceeding for any purpose to
interpret or clarify any term or provision of this Guaranty.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
as of the day and year first above written.

 

CRESTWOOD EQUITY PARTNERS LP By: Crestwood Equity GP LLC, its general partner
By:  

/s/ Robert T. Halpin

Name:   Robert T. Halpin Title:   Senior Vice President and Chief Financial
Officer

 

Signature Page to Contribution Agreement Guaranty (CEQP)



--------------------------------------------------------------------------------

Accepted and Agreed:

CON EDISON GAS PIPELINE AND STORAGE NORTHEAST, LLC

as the Beneficiary

By: Con Edison Gas Pipeline and Storage, LLC, its sole member By: Con Edison
Transmission, Inc., its sole member By:  

/s/ Joseph P. Oates

Name:   Joseph P. Oates Title:   President

 

Signature Page to Contribution Agreement Guaranty (CEQP)